Supplement to CALVERT SOCIAL INVESTMENT FUND Calvert Balanced, Bond, Equity, Large Cap Core and Money Market Portfolios CALVERT SOCIAL INDEX SERIES, INC. Calvert Social Index Fund Statement of Additional Information dated January 31, Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for Calvert Balanced Portfolio and Calvert Bond Portfolio. Accordingly, the references to Mr. Abramo under the section “Portfolio Manager Disclosure,” which begins on page 45, are hereby deleted.
